
	

114 HR 4413 IH: Fairness to United States Distant Water Fishermen Act of 2016
U.S. House of Representatives
2016-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4413
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2016
			Mr. Hunter (for himself and Mr. Vargas) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To prohibit the use of funds to provide assistance to the Pacific Islands Forum Fisheries Agency
			 under the Agreement Between the Government of the United States of America
			 and the Pacific Islands Forum Fisheries Agency, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Fairness to United States Distant Water Fishermen Act of 2016. 2.Prohibition on use of funds to provide assistance to the Pacific Islands Forum Fisheries Agency under the Agreement Between the Government of the United States of America and the Pacific Islands Forum Fisheries Agency (a)ProhibitionFunds made available to carry out chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to Economic Support Fund) may not be used to provide assistance to the Pacific Islands Forum Fisheries Agency under the Agreement Between the Government of the United States of America and the Pacific Islands Forum Fisheries Agency.
 (b)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to funds made available for any fiscal year—
 (1)in which a notice of intent to withdraw from the Treaty on Fisheries Between the Governments of Certain Pacific Island States and the Government of the United States of America, done at Port Moresby on April 2, 1987, is submitted by the United States in accordance with Article 12.6 of such Treaty; or
 (2)in which such Treaty is not in effect with respect to the United States for any part of such fiscal year.
				3.Prohibition on assistance to foreign countries that are parties to the South Pacific Forum
			 Fisheries Agency Convention
 Funds made available to carry out chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.; relating to International Military Education and Training) or any other provision of law for fiscal years 2016 and 2017 may not be used to provide assistance to any foreign country that is a party to the South Pacific Forum Fisheries Agency Convention, signed at Honiara on July 10, 1979.
		
